Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered October 23, 1995, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant did not, as a condition of his plea agreement, waive his right to appellate review of the court’s denial of that branch of his omnibus motion which was to suppress physical evidence. The defendant was never clearly informed that such a waiver was a condition of his plea (see, People v Bryant, 225 AD2d 786; People v Bray, 154 AD2d 692, 693). Nevertheless, *436the defendant’s arguments on appeal, under all the attendant circumstances, are without merit (see, People v Batista, 88 NY2d 650). Copertino, J. P„ Thompson, Santucci and Friedmann, JJ., concur.